Citation Nr: 1543596	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for a fungus condition of the body and face.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970 including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from a May 2012 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2013, the Veteran testified during a Board hearing via videoconference.  A transcript of that hearing is associated with the claims file. 

This case was remanded in December 2014 for additional development.  It has returned to the Board for adjudication.


FINDINGS OF FACT

During the entire period on appeal, the probative and competent evidence reflects that the Veteran's skin condition has been treated with near-constant topical corticosteroids, but not systemic corticosteroids, and has affected less than 5 percent of the Veteran's entire body or exposed areas at most without any evidence of disfigurement or scarring.


CONCLUSION OF LAW

The criteria for an initial compensable rating for fungus condition of the body and face have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.71a, Diagnostic Codes 7806, 7813 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a fungus condition of the body and face.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in August 2011.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records, obtaining relevant post service treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's service treatment records and post service treatment records.  The file also contains statements and contentions made by the Veteran.  

The Veteran was afforded VA examinations in September 2011 and April 2015.  The VA examinations are found more than adequate to adjudicate the Veteran's claim.  The examination reports show that all subjective and objective findings necessary for evaluation of the Veteran's skin disorder were observed and recorded.  They are comprehensive and adequately address the Veteran's skin symptomatology in keeping with the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board has also considered the Veteran's contentions that he has flare-ups of his skin condition.  He describes as being worse during the warmer months.  The Board notes that when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused the Veteran to miss three to four months of work at a time).  However, in Voerth v. West, 13 Vet. App. 117, 122-23 (1999), the Court found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days.  The Court specifically held that a condition that became inflamed approximately twice a year for a few days did not require examination during flare-up.

The Veteran's skin condition has been examined multiple times.  While those examinations were not necessarily conducted during the hottest months of the year (September and April), the examinations were arguably conducted in a warmer month.  The Veteran was also instructed to contact VA to have his skin examined during a flare-up.  In that regard, as will be discussed, VA records covering several years were obtained.  Those records do show that his skin disability covers at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, result in facial disfigurement, or necessitate the use of intermittent systemic therapy such as corticosteroids (other than topical) or other immunosuppressive drugs.  The evidence of record is therefore adequate to properly evaluate the service-connected fungus condition of the body and face pursuant to the applicable rating criteria.  There is no need for an additional examination.

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in March 2013 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned Veterans Law Judge (VLJ) identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, in a May 2012 decision, the RO granted the Veteran's claim for service connection for a fungus condition of the body and face.  A non-compensable rating was assigned from July 12, 2011 (the date of the claim) under Diagnostic Code 7813.

Diagnostic Code 7813 provides that for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2015).

As an initial matter, the Board determines that dermatitis is the Veteran's predominant disability.  There is no evidence to suggest that there is disfigurement of the head, face, or neck or scarring in the sense that it could be adequately rated under DCs 7800-7805, which includes factors such as disfigurement, underlying soft tissue damage, superficiality, instability or tenderness.  The most recent VA examination specifically noted that the face and neck were not affected.  No scarring has been identified either.  The Veteran does not argue the contrary.  He maintains that the primary symptom of his skin disorder is itching.  

Dermatitis is rated 0 percent when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

For purposes of this diagnostic code, a "systemic therapy" is one "pertaining to or affecting the body as a whole," whereas a "topical therapy" is one that "pertain[s] to a particular surface area."  Dorland's Illustrated Medical Dictionary, pp. 1865, 1940 (32d ed.) (2012).

The Veteran's VA treatment records dated in May 2010 note that the Veteran has a history of an intermittent rash on his trunk.  However, the rash was not evident at that appointment.  

During a VA examination in September 2011, the Veteran reported having a skin disease involving areas that are exposed to the sun, including the face.  He indicated it did not affect his hands, neck, or head.  The rash causes an itching upper body.  He denied exudation, ulcer formation, shedding, and crusting.  The Veteran stated he has been using a fungus cream every night for several years to control the rash.  On examination, there were no signs of a skin disease, including acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis present.  There was also no scarring.  

VA treatment records dated in November 2011 indicate that the Veteran had a fungal infection on his back.  He was prescribed ketoconazole 2% cream to apply to the rash daily.  

During the videohearing in March 2013, the Veteran's representative noted that the Veteran's skin condition covers about 50 percent of the Veteran's body.  He went on to note that the Veteran uses an antifungal cream on a daily basis because if he does not, he "completely breaks out, particularly on the back and both lateral sides."  The representative also noted that the Veteran's face stays clear so long as he uses the antifungal cream.  The Veteran indicated that he goes through an entire tube of antifungal cream in about a week but that the condition is worse in the heat.  He denied using any oral medications for his condition.  

During the VA examination in April 2015, the examiner noted the Veteran's in-service diagnosis of tinea versicolor.  The Veteran described the condition as a dry, itchy rash on his back that comes and goes but is worse when it is hot outside.  There was no scarring or disfigurement of the head, face, or neck.  There was no evidence of benign or malignant skin neoplasms or systemic manifestations due to any skin conditions.  The Veteran was only treated with topical corticosteroids for the 6 weeks or more, but use was not constant.  He denied any other treatments or procedures in the previous 12 months.  The Veteran also denied any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the previous 12 months.  On examination, the Veteran had tinea versicolor covering less than 5 percent of his total body area and 0 percent of his exposed area (hands, face, and neck).  The examiner noted that it was on the Veteran's back at the right scapular area.  There were no other pertinent physical findings and the Veteran's skin conditions do not impact his ability to work.    

Treatment records dated from March 2011 through the present note that the Veteran is continuously prescribed an antifungal cream for topical treatment of his fungal infection.

After a review of the pertinent evidence, the Board determines that a compensable rating is not warranted.  The evidence shows that for the entire period on appeal, the Veteran's fungus affected at most less than 5 percent of his entire body.  The evidence also reflects that while the Veteran utilizes topical steroids on a near constant basis, he has not used systemic treatment or immunosuppressive drugs for his skin condition at any point during the period on appeal.  As the Veteran did not utilize systemic treatment and his skin condition affected less than 5 percent of his whole body or exposed areas, a noncompensable rating is warranted.  The Board acknowledges the Veteran's use of topical corticosteroids.  However, DC 7806 clearly distinguishes between topical steroids, such as those used by the Veteran, and systemic steroids, as there is a noncompensable rating based on treatment with "no more than topical therapy" required.

The Veteran has asserted that he is entitled to a higher rating because about 50 percent of his body is affected by the fungus.  His claim is not supported by the medical evidence of record.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report the symptoms that he experiences and which parts of his body are affected.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite his assertions, the VA treatment records are nearly absent of evidence of a current rash and the April 2015 medical examination found that less than 5 percent of his entire body or exposed areas were affected by the skin condition.  The record is negative for any additional medical evidence reflecting that a greater percentage of the Veteran's body is affected at any point during the period on appeal.  

Additionally, the Veteran is not found competent to identify a specific level of disability of his skin condition according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ( "although interest may affect the credibility of testimony, it does not affect competency to testify").  There is no evidence that he has had any specialized training or experience identifying skin conditions.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's skin condition is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not addressed by the applicable diagnostic code.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

The evidence does not show any collective effect of his service-connected disabilities that makes the Veteran's disability picture an exceptional or unusual one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the disability that is the subject of this decision, service connection has also been established for posttraumatic stress disorder, tinnitus, and bilateral sensorineural hearing loss.  The evidence does not show that there is a collective effect of those disabilities acting with the Veteran's skin condition that makes the regular schedular ratings inadequate to compensate the Veteran for his fungus condition.

Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted and the record does not contain evidence of unemployability due specifically to his service-connected disabilities.  Rather, the medical records indicate that he retired as a machine operator for a glass company.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In light of the foregoing, the Veteran's claim for an initial compensable disability rating for fungus condition of the body and face must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for fungus condition of the body and face is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


